Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 1 of 7            FILED
                                                                2019 Oct-15 PM 05:12
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 2 of 7
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 3 of 7
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 4 of 7
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 5 of 7
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 6 of 7
Case 2:19-cv-00904-AKK Document 12 Filed 10/15/19 Page 7 of 7
